Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 08/25/2021 is duly acknowledged.
Claims 1-39 were previously canceled by applicants.
Claims 40-60, as currently amended, are pending in this application.
NOTE: Claim 46 has been amended by applicants to depend from claim 40, and therefore has now been grouped under the invention of group I (see below).
Election/Restrictions
Applicant’s election without traverse of Group I (claims 40-46 and 53-60; directed to “A method of using a microfluidic device”) in the reply filed on 08/25/2021 (see remarks, pages 6-7)  is acknowledged.
Claims 47-52 (non-elected invention of group II; directed to “A microfluidic device”) have been withdrawn from further considerations.
Claims 40-46 and 53-60 (taken as the elected invention of group I, without traverse) have been examined on their merits in this action.
Priority
This application has been filed as a DIV of 15/781,370 (filed as a 371 application on 06/04/2018; now a US patent 10,961,496), which ultimately claims benefit of US provisional application 62/263,492 filed on 12/04/2015.  However, it is noted that the pending method claims 40-46 and 53-60 in the instant application elected for examination are overlapping in scope with the issued method claims in US’496.  The restriction in 15/781,370 (dated 
Accordingly, this application has been treated as a CON of 15/781,370 (with ultimate priority to US provisional 62/263,492, filed on 12/04/2015).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Peter G. Carroll (attorney of record) on 09/02/2021 (see also attached Examiner-initiated interview summary).
Terminal Disclaimer
The terminal disclaimer filed on 09/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,961,496 (issued on March 30th 2021, from Parent US application 15/781,370 having common inventors and same assignee)  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The application has been amended as follows: 
In The Claims
Claims 43, 54 (elected group I), and claims 47-52 (non-elected group II) have been canceled by this Examiner’s amendment.
Claims 40-42, 44-46, 53 and 55-60 have been allowed as discussed below:
Claims 40, 41, 42, 53, 55, 57 and 59 have been specifically amended as follows:
40. (Currently Amended) A method of using a microfluidic device for cell culture, comprising:
a) providing [[a]] an open-top microfluidic device comprising i) a chamber with a lumen and a fluidic cover comprising a microfluidic channel, ii) a porous membrane below said chamber wherein said fluidic cover is configured to detachably cover and close said chamber; 
b) seeding cells in said lumen without said fluidic cover covering said chamber; and 
c) detachably closing said chamber with said fluidic cover.
41. (Currently Amended) The method of claim 40, wherein said chamber further comprises a gel matrix.
42. (Currently Amended) The method of claim 40, further comprising the step of introducing fluid flow to said chamber after step c).
53. (Currently Amended) A method for cell culture, comprising 
a) providing [[a]] an open-top microfluidic device comprising i) a fluidic cover comprising a microfluidic channel, ii) a top structure comprising a chamber, said chamber comprising a lumen, and iii) a porous membrane layered below said chamber; 
b) detachably engaging said fluidic cover with said top structure such that said fluidic cover closes said chamber in said top structure, and such that said microfluidic channel is fluidically coupled to said chamber; and 
c) seeding cells in said lumen of said chamber after step a).
55. (Currently Amended) The method of claim 53, further comprising providing fluid flow to said microfluidic channel after step b).
57. (Currently Amended) The method of Claim 53, wherein said lumen comprises a gel matrix and said cells are seeded on or in said gel matrix.
59. (Currently Amended) The method of Claim 58, further comprising staining the cells from the extracted gel matrix.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the method as recited in instant claims 40 and 53 amended by this Examiner’s amendment is deemed to be free of prior art issues and unobvious as the prior art does not reasonably teach and/or suggest the combination of steps and specific arrangement of the components of the open-top microfluidic device used for cell culture as currently presented in the claims.  The closest prior art appear to be Ingber et al (US 2014/0038279 A1, cited in applicant’s IDS dated 02/16/2021) that discloses microfluidic cell culture systems  and methods of use for culturing, co-culturing, and/or manipulating intestinal cells, tissues and/or organoids in vitro (see title, abstract, “Summary of the invention”, [0006], [0070], claim 1, and Figures 1, 2, 5 and 6, in particular), wherein the cells can be seeded and cultured on a porous membrane using a gel matrix. However, Ingber et al do not suggest the specific spatial arrangement for the membrane with respect to the chamber, and the step requiring fluidic cover as recited in the claims. In addition, applicants have shown advantages of using the claimed open-top microfluidic device (see parent 15/781,370 specification, page 21, 2nd paragraph; page 29, 3rd paragraph; page  31, 2nd paragraph; section “Preferred Embodiments” starting on page 54, for instances) for variety of cell culture Terminal Disclaimer (on 09/07/2021) over conflicting claims of issued US patent 10,961,496, obviating potential ODP issues with instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 40-42, 44-46, 53 and 55-60 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657